Citation Nr: 1700741	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  11-24 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1. Entitlement to a rating in excess of 30 percent prior to July 21, 2009 for post-traumatic stress disorder (PTSD), major depressive disorder, and panic disorder with substance abuse, and 50 percent thereafter.

2. Entitlement to a rating in excess of 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 2004 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction has since been transferred to the VA RO in Roanoke, Virginia.

The Veteran requested a Board Central Office hearing in his August 2011 VA Form 9.  In an October 2016 letter, the Veteran withdrew his request for a hearing.


FINDINGS OF FACT

1. From July 21, 2008 to February 18, 2010, the Veteran's PTSD symptoms most nearly approximated occupational deficiencies in most areas, but not total occupational and social impairment.

2. From April 1, 2010 to September 1, 2010, the Veteran's PTSD symptoms most nearly approximated occupational deficiencies in most areas, but not total occupational and social impairment.

3. From January 1, 2011 to April 24, 2012, the Veteran's PTSD symptoms most nearly approximated occupational deficiencies in most areas, but not total occupational and social impairment.

4. From April 24, 2012, the Veteran's PTSD symptoms most nearly approximated occupational and social impairment with reduced reliability and productivity, but the evidence did not more nearly approximate occupational and social impairment with deficiencies in most areas.

5. From July 21, 2008, the Veteran's migraine headache symptoms most nearly approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1. The criteria for a rating of 70 percent, but no higher, for PTSD, from July 21, 2008 to February 18, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2. The criteria for a rating of 70 percent, but no higher, for PTSD, from April 1, 2010 to September 1, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, DC 9411 (2016).

3. The criteria for a rating of 70 percent, but no higher, for PTSD, from January 1, 2011 to April 24, 2012, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, DC 9411 (2016).

4. The criteria for a rating in excess of 50 percent for PTSD, from April 24, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, DC 9411 (2016).

5. Resolving reasonable doubt in favor of the Veteran, the criteria for a rating of 50, but no higher, for migraine headaches, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, DC 8100 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2016). 

In a claim for an increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In addition, general notice is required regarding how disability ratings and effective dates are assigned.  Id.  In this case, the Veteran was sent letters in August 2009 and November 2009 which satisfied the notice requirements.  Thus, the duty to notify has been met.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, identified VA treatment records, VA examination reports from September 2009, November 2009, April 2012, and May 2016, lay statements, and the Veteran's statements.

The Veteran was afforded VA examinations in September 2009, November 2009, April 2012, and May 2016.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The September 2009, November 2009, April 2012, and May 2016 VA examinations were thorough, adequate, and provided sound bases upon which to base a decision with regard to the Veteran's claim.  The September 2009, November 2009, April 2012, and May 2016 VA examiners each personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Id.  In addition, the VA examiners addressed the functional impact of the Veteran's PTSD upon ordinary conditions of daily life and work.  As a result, the Board finds the September 2009, November 2009, April 2012, and May 2016 VA examinations to be adequate for rating purposes of the issue on appeal.

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

Laws and Regulations - Increased Rating

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.   See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  

It is possible for a Veteran to have overlapping disabilities which are attributable to distinct diseases or injuries.  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2016). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2016).

Increased Rating for PTSD - Analysis

The Veteran is in receipt of a 30 percent rating for PTSD prior to July 21, 2009, and a 50 percent rating thereafter.  The Veteran was also in receipt of a temporary total disability rating for PTSD pursuant to 38 C.F.R. § 4.29 from February 18, 2010 to April 1, 2010, and from September 1, 32010 to January 1, 2011.  PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  The Board will restrict its consideration of entitlement to an increased rating for PTSD to the periods in which the Veteran was not in receipt of a temporary total disability rating for PTSD.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  

The Veteran is currently in receipt of a separate 40 percent disability rating from May 11, 2010 for residuals of a traumatic brain injury (TBI).  This rating is based on his symptoms of impaired memory, attention, concentration, and executive functions.  Therefore, in order to avoid pyramiding, these symptoms will not be attributed to his PTSD for rating purposes beginning May 11, 2010.  See 38 C.F.R. § 4.14 (2016).

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as de-pressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5).   See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.   Id.   VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.   See 80 Fed. Reg. 53, 14308 (March 19, 2015).   The RO certified the Veteran's appeal to the Board in July 2016; therefore, the claim is governed by DSM-5.  However, the amended regulations made no change to the symptomatology assigned to each of the disability ratings provided for in the General Rating Formula for Mental Disorders. 

The Board notes that the use of the GAF scale has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  However, this claim is governed by DSM-IV, and it was in use during portions of the appeal period when relevant medical entries of record were made.  Therefore, the GAF scores assigned remain relevant for consideration in this appeal. 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 46 (1994). 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. at p. 47. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id. 


Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id. 

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id. 

A July 2008 VA treatment note indicated that the Veteran had recently used drugs for the first time in five months, and had trouble sleeping due to being nervous and anxious.  

A September 2008 VA treatment note indicates that the Veteran has nightmares.  

In a July 2009 letter, the Veteran stated that his PTSD symptoms limited his ability to work full-time.  He described PTSD symptoms of short-term memory loss, impaired judgement, difficulty with motivation and depression, and anxiety and panic attacks occurring once or twice weekly.  He stated that his personal relationships with family friends were difficult to maintain which had led to isolation and limitations regarding social relationships.

A July 2009 VA treatment record indicated that he had issues with social interaction, including panic and paranoia, that were related to his PTSD.

In August 2009, the Veteran's fiancée stated that his depression from PTSD was debilitating.  She stated that whenever he heard news about the war in Afghanistan he would have nightmares that the Taliban are outside his home, hunting him down, ready to kill him and his family.  She stated that these nightmares resulted in depression for the rest of the day.  His depression affected his job, as he had no motivation to do well or even care.  She stated that he overreacted to anything negative.  She stated that the Veteran reported snapping at his supervisors and co-workers, and was paranoid that they had personal vendettas against him and were out to get him.  She related that he had paranoia, spatial disorientation, anxiety and panic, particularly when in crowded areas.  She stated that he could only be out in public for 30 minutes to an hour before having to head home in order for the Veteran to feel safe.  She also related that he had claustrophobia in enclosed spaces and on crowded highways.  The Veteran could also be violent in his reactions, including due to road rage.  His thought process could be random and hard to follow, with stuttering and stammering when speaking.

The Veteran was afforded a VA examination in September 2009.  The Veteran reported symptoms of nightmares, flashbacks, and intrusive thoughts.  The PTSD symptoms resulted in his suffering from isolation, irritability, and anger outbursts.  He reported having trouble sleeping.  He described having good relationships with his parents, fair relationships with his siblings, and a good relationship with his girlfriend of one year.  The Veteran reported difficulty working, thinking, and with anger.  He had difficulty meeting people, preferring to isolate himself.  His relationship with his supervisor and co-workers was not good.  During the examination, his appearance, hygiene and behavior were appropriate.  He reported having panic attacks once per week, marked with heart racing, dizziness, and not having enough air.  There was no suspiciousness present, no report of delusions or hallucinations, and no obsessional rituals.  His thought processes were appropriate.  Memory was normal and there was no suicidal or homicidal ideation.  A GAF score of 56 was assigned.  He had difficulty establishing and maintaining effective work/school and social relationships.  He had disturbances of motivation and mood.


In November 2009, the Veteran stated that he was having trouble with irritability at work.  He also reported being very anxious and having problems with relationships at work and socially.  The Veteran stated that he was having problems with paranoia.  He indicated that his only good relationship was with his wife.  He was struggling with disturbances in motivation and mood, nightmares, depression.  He indicated that he had symptoms of anxiety, confusion, paranoia, fear, delirium, and memory loss.  He had to leave work due to an anxiety attack.  He stated that he was afraid he was going to hurt someone.

In November 2009, the Veteran's wife stated that he had anxiety attacks while driving to work, and his paranoia and anxiety had affected his attendance for work.  On at least one occasion, his anxiety and panic attack made him physically ill and required a visit to the emergency room.  She stated that his anger was affecting his work relationships with his supervisors.  

In November 2009, the Veteran's co-worker stated that he was routinely unfocused and not connected with his environment.  He also had sudden angry or unpredictable outbursts when he felt overwhelmed and anxious.

A November 2009 VA treatment note indicated that the Veteran's affect was anxious.

A December 2009 VA treatment note indicated that the Veteran was separated from his wife and attributed this to his substance abuse.

A January 2010 VA treatment note indicated that the Veteran reported feeling irritable, but denied homicidal ideation or intent to harm others.  His affect was unremarkable and he did not appear immediately distressed.  He exhibited minor psychomotor agitation.  He was oriented, his thought process was linear, and memory was intact.  The Veteran reported avoiding activities or situations because they reminded him of past stressful experiences.  He also reported a loss of interest in previously enjoyed activities, feeling distant or cut off from other people, feeling emotionally numb, a sense of foreshortened future, trouble sleeping, irritability, hypervigilance, and being easily startled.  He reported that these things made it difficult for him to work and get along with other people.

A March 2010 VA treatment note indicated that the Veteran received inpatient treatment for substance abuse rehabilitation in February and March 2010.

An August 2010 VA treatment note documented a drug overdose.  The Veteran was found to be sedated and slurring words, without insight, and was involuntarily admitted to inpatient treatment.  

A September 2010 VA treatment record indicated that the Veteran had been treated as an inpatient for polysubstance overdose, depression and PTSD.  His admission GAF was 25, and his discharge GAF was 40.

A December 2010 VA treatment note indicated that the Veteran had recently been discharged from a 30-day inpatient substance abuse rehabilitation program.  The Veteran planned to take two college classes for six credits.  The physician noted that the Veteran had not been employed for quite some time.  His mood was good, and his affect was appropriate and mood congruent.  His speech was goal-directed, normal in rate and amount, and not pressured.  The Veteran denied any paranoid or delusional thoughts, hallucinations, and suicidal or homicidal ideation. He was alert and fully oriented, and his memory was within normal limits.  His attention span and concentration were also good.  The Veteran reported sleeping well.

The Veteran was afforded a VA RO hearing in March 2011.  He indicated that he had been clean and sober for the past six months.  He testified that he was always anxious and hypervigilant, lashing out at people, angry, and having nightmares.  The Veteran's wife testified that he had prominent PTSD symptoms of depression, anxiety, complete isolation, sleeplessness, and periodic anger outbursts.  She stated that they had separated for about three and a half months in 2010.  The Veteran had a series of drug relapses in 2010, two overdoses, and numerous hospitalizations.  His wife stated that the Veteran had trouble sleeping, nightmares, and panic attacks.  She stated that his driving scared her, due to his angry outbursts, aggressiveness, and general road rage.  The Veteran stated that he was taking one class, which was all he could handle.  He stated that he disliked being out in public and would just sit at home.  He reported having approximately two panic attacks a week, last five to ten minutes.  He had not been employed since April 2010.

The Veteran was afforded a VA examination in April 2012.  The VA examiner noted that the Veteran had decreased social interactions, and was isolative and withdrawn.  The Veteran noted that he had not been able to hold a job since coming back from the military.  He reported having had six to seven jobs, was fired from multiple jobs, and was currently in school.  The VA examiner stated that the Veteran's symptoms attributable to his PTSD included flashbacks, nightmares, problems with extreme agitation, difficulty getting close to people, difficulty trusting people, hypervigilance, an increased startle response, and irritability.  The VA examiner opined that the Veteran's PTSD caused him to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although general functioning satisfactorily, with routine behavior, self-care and conversation, but noted that the Veteran's PTSD and traumatic brain injury (TBI) symptoms overlapped.  His PTSD symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  His affect was appropriate, speech was normal, and judgement was intact.  A GAF of 65 was assigned.

An October 2015 VA mental health treatment note indicated that the Veteran was stable, would finish a bachelor's degree the following semester, had no increase in anxiety, no depression, no hopelessness, no suicidal ideation, and enjoyed his family life.  He was functioning well at school and home.  

A November 2015 VA treatment note indicates that the Veteran recently celebrated five years of recovery and would graduate in May with a bachelor's degree.  He reported that he still had some issues with PTSD and anxiety.  He reported enjoying life as a parent and had no suicidal or homicidal ideations.

The Veteran was afforded a VA examination in May 2016.  The VA examiner noted that the Veteran's cognitive impairment is attributable to his service-connected TBI, while his symptoms of anxiety, depressed mood, nightmares, startle responses, hypervigilance, and difficulty concentrating are attributable to the PTSD.  The VA examiner opined that the Veteran's impairment due to PTSD is best characterized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The VA examiner further opined that it is not possible to differentiate what portion of the occupational and social impairment is caused by the TBI, as there is an overlap between symptoms of TBI and PTSD which cause overall impairment in functioning.  The Veteran reported that he had just graduated from college, his marriage was good, and he had a great relationship with his young daughter.  He stated that he was not employed and was last employed in 2010.  He was thinking about applying to graduate school, as it was hard to find a job with just a bachelor's degree in his field.  He stated that he had a home business.  He indicated that he had difficulty with employment back in 2010 due to anxiety and angry outbursts.  As to his current PTSD symptoms, the Veteran stated that he had both good and bad days.  He still did not like crowded places, and had nightmares and anxiety.  He always sat in the back of his classes.  He stated that he was still thinking about his stressors during service, but that he just dealt with it.  He denied experiencing panic attacks.  The VA examiner noted that the Veteran had PTSD symptoms of depressed mood, anxiety, suspiciousness, mild memory loss, impairment of short and long-term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  He stated that while the Veteran's current symptoms would allow him to function in an occupational environment, his anxiety may be a limitation at times.

After a review of all the evidence, lay and medical, the Board finds that from July 21, 2008, one year prior to Veteran's July 21, 2009 informal claim for an increased rating, to February 18, 2010, April 1, 2010 to September 1, 2010, and January 1, 2011 to April 24, 2012, the Veteran's PTSD symptoms most nearly approximated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  His PTSD symptoms included short-term memory loss, impaired judgment, impaired impulse control, difficulty in adapting to stressful circumstances, depression, disturbances of motivation and mood, inability to establish and maintain effective relationships, near continuous panic or depression affecting his ability to function independently, appropriately, and effectively, anxiety, suspiciousness, sleep impairment, paranoia, irritability, anger, panic attacks,, speech intermittently illogical, obscure or irrelevant, isolative tendencies, unpredictable outbursts, altered affect, feeling emotionally numb, a sense of foreshortened future, and hypervigilance.  For these reasons, the Board finds that the Veteran's PTSD symptoms more nearly approximate the criteria under DC 9411 for a rating of 70 percent, but no higher, from July 21, 2008 to February 18, 2010, April 1, 2010 to September 1, 2010, and January 1, 2011 to April 24, 2012.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3, 4.7, 4.130.

After a review of all the evidence, lay and medical, the Board finds that from April 24, 2012, the Veteran's PTSD symptoms most nearly approximated occupational and social impairment with reduced reliability and productivity.  His symptoms included decreased social interactions, isolative behaviors, flashbacks, nightmares, difficulty in establishing and maintaining effective work and social relationships, hypervigilance, depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, and difficulty in adapting to stressful circumstances.  The Veteran graduated with a bachelor's degree in 2016, had no suicidal ideation, and reported having a good family life.  He reported in May 2015 that he still had symptoms of nightmares, anxiety, and hypervigilance.  He denied experiencing panic attacks.  The May 2016 VA examiner noted symptoms of depressed mood, anxiety, suspiciousness, mild memory loss, impairment of short and long-term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The evidence does not indicate that the Veteran's PTSD symptoms included suicidal ideation, obsessional rituals, speech intermittently illogical obscure, or irrelevant, near continuous panic or depression, impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene; therefore, a preponderance of the evidence supports the Board's finding that a disability rating in excess of 50 percent is not warranted.  For these reasons, the Board finds that the Veteran's PTSD symptoms more nearly approximate the criteria under DC 9411 for a rating of 50 percent, but no higher, from April 24, 2012.  

In this case, the criteria for a total disability rating have not been met or more nearly approximated at any time during the appeal period.  The evidence during these periods shows no symptoms of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  While he had difficulties at work and changed jobs several times immediately after service, the Veteran maintained part-time employment at the VA during the pendency of this appeal, until he relocated in 2010.  Although the Veteran reported severe anxiety, anger issues, and an inability to establish and maintain effective relationships, the record does not reflect occupational and social impairment in most areas such that a total disability rating would be appropriate.  The Board notes that he became engaged and married during this time, though he did not maintain any other relationships at times during the appeals period.  He and his wife were also separated for several months during this period, though they reconciled.  In May 2016, the Veteran graduated from college and reported good relationships with his family.  For these reasons, the Board finds that a preponderance of the evidence is against a rating in excess of 70 percent for PTSD throughout the appeal period.  

In making this decision the Board notes that because the assignment of a staged increased evaluation, and then restoration to the rating previously assigned, is a retroactive action and not a prospective one, the provisions regarding rating reductions are not applicable. Singleton v. Shinseki, 23 Vet. App. 376 (2010); Reizenstein v. Peake, 22 Vet App 202 (2008), aff'd sub nom 583 F.3d 1331 (Fed. Cir. 2009); 38 C.F.R. §§ 3.105(e), 3.344 (2016).



Extraschedular Consideration

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture. Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If his disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  The rating criteria found in DC 9411 are very broad and contemplated the Veteran's symptoms of anxiety, occupational and social impairment, chronic sleep impairment, disturbances of motivation and mood, memory loss, difficulty in establishing and maintaining effective work and social relationships, impaired judgement, impaired impulse control, difficulty in adapting to stressful circumstances, anxiety, hypervigilance, suspiciousness, anger, irritability, paranoia, depression, panic attacks, and altered affect.  Because the Veteran's PTSD symptoms are contemplated by the rating criteria, it need not reach step 2 of the Thun analysis.

The Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current PTSD.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d at 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Neither the Veteran nor the evidence suggests unemployability solely due to service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009). While he was fired from several jobs after service, the only job that the Veteran held during the period on appeal was with the VA.  In this regard, the evidence of record indicates the Veteran's PTSD negatively affected his performance at work and prevented him from working more than 20 hours per week.  The Veteran has not worked since 2010, but the evidence indicates that this was around the same time that he moved to another state due to his wife's relocation.  The Veteran has successfully completed a bachelor's degree recently and indicated that he may go to graduate school.  He is currently running a business from his home.  Based on this evidence, the Board concludes that the Veteran's occupational impairment is reasonably encompassed by the ratings criteria, which explicitly include occupational impairment.  Furthermore, the evidence indicates that while the Veteran's ability to work was impacted by his PTSD symptoms, it was not to such an extent that he was unable to maintain and obtain substantially gainful employment.  Therefore, the Board finds that the issue of entitlement to a TDIU is not reasonably raised by the record, and it is not part of the present appeal.

Increased Rating for Migraine Headaches - Analysis

The Veteran contends that his service-connected migraine headaches are worse than the 30 percent disability rating currently assigned, and asserts that a higher disability rating is warranted.

Migraine headaches are evaluated under 38 C.F.R. § 4.124a, DC 8100.  Under DC 8100, a 50 percent rating is warranted with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  A 30 percent evaluation is warranted with characteristic prostrating attacks occurring on an average once a month, over the preceding several months.  A 10 percent evaluation is warranted with characteristic prostrating attacks averaging once per two months, over the preceding several months.  A noncompensable rating is assigned with less frequent attacks.  38 C.F.R. § 4.124a.

The Rating Schedule does not define "prostrating," nor has the United States Court of Appeals for Veterans Claims (Court).  See Fenderson v. West, 12 Vet. App. 119 (1999) (quoting Diagnostic Code 8100 verbatim, but not specifically addressing the matter of what is a prostrating attack).  By way of reference, "prostration" is defined as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1531 (32nd ed. 2012).  Similarly, "prostrate" is defined as "physically or emotionally exhausted; incapacitated."  See Webster's II New College Dictionary 889 (2001). 

Further, "severe economic inadaptability" is also not defined in VA law.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  In addition, the Court has held that nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Id.  In this regard, it was explained by the Court that if "economic inadaptability" were read to import unemployability, the appellant, should he or she meet the economic-inadaptability criterion, would then be eligible for a TDIU rather than just a 50 percent rating.  Id., citing 38 C.F.R. 
§ 4.16.  The Court discussed the notion that consideration must also be given as to whether the disability was capable of producing severe economic inadaptability, regardless of whether the condition was actually causing such inadaptability.  See Pierce, 18 Vet. App. at 446.  In this regard, VA conceded that the words "productive of" could be read to mean either "producing" or "capable of producing."  Id. at 446-447.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence is at least in relative equipoise as to whether the Veteran's migraine headache disability warrants a 50 percent disability rating for the entire initial rating period.  See 38 C.F.R. § 4.124a, DC 8100.  In this regard, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's migraine headache disability is manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. Id.

Correspondence received by the VA in October 2009 documents the Veteran's numerous absences from work due to migraine headaches from April 2008 to October 2009.  The Veteran also submitted a letter he wrote to his employer justifying his numerous absences from work due to his service-connected conditions, including migraine headaches.  

The Veteran was afforded a VA examination in November 2009.  The Veteran reported that his migraine headaches made him stay in bed and unable to do anything.  He stated that he had migraine headaches an average of four times per week, lasting for 12 hours.  The symptoms occurred constantly and included nausea, vomiting, blurry vision, and a short temper.  He was treated with medicine.  He stated that he could not see and was in tremendous pain when a headache occurred.  The VA examiner opined that the effect of the migraine headaches on the Veteran's usual occupation and daily activity was moderate.

In November 2009, the Veteran sought treatment in the VA emergency department for a migraine headache that had lasted for a week.  

During a March 2011 RO hearing, the Veteran stated that he had two or three migraine headaches per week.  He stated that he would sometimes get two week straight of tension headaches.  He stated that it seemed like he was always having a headache.  When the headaches occurred, the Veteran tried to get to a quiet, dark place to lie down, take his medicine, and try to sleep.  He stated that his headaches would sometimes only last for an hour or two before the medicine would help, but sometimes the headaches would last six to eight hours, or even all day.  He indicated that the headaches did not prevent him from going to class, but that it prevented him from attending group therapies and had caused him to miss a lot of days of work.  He stated that he would have 20 to 25 headaches each month, and about eight of those headaches would be prostrating.  

In June 2011, the Veteran's wife stated that he had debilitating migraine headaches at least two to three times a week.  These headaches prevented them from going out due to their severity.  She stated that the headaches would leave the Veteran in bed for an entire afternoon, and usually for the remainder of the day and night.

The Veteran was afforded a VA examination in April 2012.  The VA examiner indicated that the Veteran had weekly headaches that were severe and debilitating, lasting up to six hours.  The Veteran would at times just lie down, and reported symptoms of hypersensitivity to sound, hypersensitivity to light, nausea, light-headedness, and dizziness during these headaches. 

A September 2013 VA treatment note indicated that the Veteran had headaches one to two times per week, triggered by stress.  He would try to stretch his neck and use heat to abort the headache, but typically had to use a prescription medication.

In a November 2015 VA treatment record, the Veteran reported having migraines about eight to 10 times a month, well-controlled with medicine.

The Veteran was afforded a VA examination in May 2016.  The Veteran stated that he generally has 15 to 20 headaches per month.  His migraine headache symptoms included pulsating or throbbing head pain, pain on both sides of head, worsening pain with physical activity, nausea, vomiting, sensitivity to light, sensitivity to sound, sensory changes, and dizziness.  The head pain typically lasted less than a day.  The VA examiner opined that the Veteran did not have characteristic prostrating attacks of migraine headache pain, and that the Veteran's headache condition did not impact his ability to work.  He also opined that the Veteran's migraine headache condition was of moderate severity.

In consideration of all of the evidence of record, including the Veteran's statements, VA treatment records, and the VA examination report, the Board finds that the Veteran experiences very frequent, completely prostrating, and prolonged attacks occurring at least once per week.  The Veteran has consistently stated that his headaches are consistently accompanied by symptoms of nausea, vomiting, sensory changes, dizziness, photophobia, and phonophobia, and require prolonged periods of rest and use of prescription medication.  In addition, the Veteran has consistently described that symptoms associated with these prostrating migraine headaches usually last at least several hours, and sometimes several days, in duration.  There is no indication in the record that the Veteran's reports of symptoms associated with the headaches are not credible and the Board finds these statements probative in determining the severity of the Veteran's migraine headache disability.  While the May 2016 VA examiner opined that the Veteran's headaches were not prostrating and did not impact his ability to work, these opinions were not consistent with the VA examiner's descriptions of the frequency of the Veteran's migraine headaches and severity of the symptoms, including his conclusion that the migraine headache condition was of moderate severity.  Therefore, the Board finds that probative value of the May 2016 VA examination report is outweighed by the Veteran's numerous consistent descriptions of his migraine headaches, his wife's statements, and the findings of the November 2009 and April 2012 VA examiners.  

The Board next finds that the weight of the evidence demonstrates that the Veteran's migraine headache disability manifests in symptomatology capable of producing severe economic inadaptability.  In this regard, the Veteran has consistently indicated that his migraine headaches negatively affect his ability to work. The Veteran's only employment during the appeals period was limited to part-time employment and he took frequent sick leave due to symptoms associated with his migraine headaches. The Veteran contends, therefore, that his migraine headaches result in severe economic inadaptability.  While the Veteran has completed a bachelor's degree during the appeals period, college has a great deal more flexibility in scheduling and tasks than employment.  Therefore, the fact that he was successful in school does not preclude a finding that the Veteran's migraine headache disability manifests in symptomatology capable of producing severe economic inadaptability.

Regardless of whether the Veteran's migraine headache disability is actually productive of severe economic inadaptability, the Board must consider whether his migraine headache disability is capable of producing severe economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).  The evidence of record demonstrates that the Veteran experiences completely prostrating migraine headaches at least once per week. The Veteran has consistently stated that his headaches are accompanied by symptoms of nausea, vomiting, sensory changes, dizziness, photophobia, and phonophobia, and require prolonged periods of rest and use of prescription medication.  The Veteran has consistently described that symptoms associated with these prostrating migraine headaches usually last several hours in duration, and have on occasion last several days.  Therefore, in consideration of the frequency, severity, and duration of the migraine headaches, the Board finds that the Veteran's migraine headache disability is manifested by symptomatology capable of producing severe financial inadaptability. 

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the weight of the competent lay and medical evidence demonstrates that the symptomatology associated with the Veteran's migraine headaches more nearly approximates the criteria required for a 50 percent disability rating.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.124a, DC 8100.






Extraschedular Consideration

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture. Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If his disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the symptoms of the Veteran's migraine headaches are fully contemplated by the applicable rating criteria.  The rating criteria found in DC 8100 are very broad and contemplated the Veteran's symptoms of frequent prostrating and prolonged headaches productive of severe economic inadaptability, nausea, vomiting, sensory changes, dizziness, photophobia, and phonophobia, and require prolonged periods of rest and use of prescription medication.  Because the Veteran's migraine headache symptoms are contemplated by the rating criteria, it need not reach step 2 of the Thun analysis.

The Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current migraine headaches.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d at 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  Therefore, the Board has considered whether the issue of entitlement to a TDIU was reasonably raised by the record in this case.  To the extent that the Veteran has alleged unemployability solely due to service-connected disabilities, the Board finds that any impact on his employability due to service-connected disabilities is accounted for in the Veteran's current disability rating  and does not rise to the level required for a TDIU.  The ratings schedule for migraine headaches explicitly accounts for economic inadaptability, or unemployability, and the Veteran is in receipt of the maximum schedular rating for migraine headaches.  While the Veteran has not worked since 2010, the evidence indicates that he stopped working due to a relocation and subsequently attended school until May 2016.  There is no indication that the Veteran's current unemployment is solely due to his service-connected disabilities, including migraine headaches.   Thus, the Board finds that Rice is inapplicable. 




ORDER

A disability rating of 70 percent, but no higher, for PTSD, from July 21, 2008 to February 18, 2010 and April 1, 2010 to September 1, 2010, is granted

From January 1, 2011, a disability rating for PTSD in excess of 50 percent is denied.

From July 21, 2008, a disability rating of 50, but no higher, for migraine headaches, is granted.




____________________________________________
JEFFREY SPRAGUE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


